Citation Nr: 1453420	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-02 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a gastrointestinal disability (to include gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS)), to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a headache disability, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a sleep disability, to include as secondary to service-connected disabilities.

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right hip disability.

6.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for anemia.
7.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a psychiatric disability.

8.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a gastrointestinal disability (to include GERD and IBS).

9.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a headache disability.

10.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a sleep disability.

11.  Entitlement to an initial compensable rating for fibromyalgia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 1978.

These matters come before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2011 and March 2013, the Veteran testified at hearings before a Decision Review Officer (DRO) and the undersigned, respectively.  Transcripts of these hearings have been associated with her claims folder.

The Board notes that the October 2010 rating decision only identified the psychiatric, gastrointestinal, headache, and sleep disabilities as involving claims of service connection and did not discuss entitlement to compensation for these disabilities under the provisions of 38 U.S.C.A. § 1151.  However, the agency of original jurisdiction (AOJ) subsequently adjudicated and discussed these disabilities in the context of both service connection and § 1151 (e.g., in a November 2011 statement of the case).  In addition, the Veteran and her representative have explained that the Veteran always intended her § 1151 claim to encompass these disabilities and the issues that were certified to the Board by the AOJ included entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for psychiatric, gastrointestinal, headache, and sleep disabilities, to include as a result of an appendectomy which has been claimed under 38 U.S.C.A. § 1151.  

Because the AOJ has taken actions that would lead the Veteran to believe that the issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a psychiatric disability, a gastrointestinal disability, a headache disability, and a sleep disability are on appeal, the Board will accept jurisdiction over these issues.  The issues have been characterized as listed above.  See Percy v. Shinseki, 23 Vet. App. 37, (2009); Beyrle v. Brown, 9 Vet. App. 24, 28 (1996); Rowell v. Principi, 4 Vet. App. 9, 17 (1993).

During the March 2013 Board hearing, the Veteran raised issues of entitlement to service connection for a right hip disability and anemia (both to include as secondary to service-connected fibromyalgia and a service-connected skin disease).  These issues have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


REMAND

The Veteran contends that she has current psychiatric, gastrointestinal, headache, sleep, and right hip disabilities and current anemia.  She claims that each of these disabilities is related to treatment she received for appendicitis (including an appendectomy) at the VA Medical Center in Tucson, Arizona (VAMC Tucson) in December 2009.  In the alternative, she contends that the claimed psychiatric, gastrointestinal, headache, and sleep disabilities are all related to her service-connected fibromyalgia and/or skin disease.  There are also reports of psychiatric symptoms and headaches in the Veteran's service treatment records.

Medical records reveal that the Veteran has been diagnosed as having current depressive disorder not otherwise specified (NOS), GERD, tension headaches, and anemia.  She was afforded VA examinations in May and July 2010 to assess the etiology of these disabilities and opinions were provided which essentially indicated that the diagnosed psychiatric disability, GERD, and tension headaches were not caused or aggravated by her service-connected skin disease (particularly medications used to treat the disease).  

The May and July 2010 opinions regarding whether the GERD and tension headaches were aggravated by the service-connected skin disease are insufficient because they are not accompanied by any specific explanations.  Also, no opinions have been provided as to whether the claimed psychiatric disability, gastrointestinal disability, or headache disability are related to the Veteran's service-connected fibromyalgia or are directly related to service (despite the fact that there are reports of psychiatric symptoms and headaches in the Veteran's service treatment records).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed; an adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

With respect to the Veteran's § 1151 claims, a VA physician reviewed her claims file in September 2011 and opined that her current depressive disorder, GERD, headaches, "right hip condition," "sleep problems,"and anemia did "not appear related to her appendectomy."  However, no explanations accompanied any of these opinions.  Hence, these opinions are also insufficient.  See Id.

The physician who provided the September 2011 opinions concluded that the Veteran did not have current headache or right hip disabilities.  The physician did not acknowledge or discuss, however, the diagnosis of tension headaches that was included in a July 2010 VA examination report.  In addition, the Veteran has never been afforded in-person VA examinations to determine whether she has current sleep or right hip disabilities and the current evidence of record is insufficient to determine whether any such diagnosed disabilities have been present during the claim period.

Hence, a remand is necessary to afford the Veteran new VA examinations to determine the nature and etiology of all her claimed disabilities.

With respect to the appeal for a higher initial rating for fibromyalgia, a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of her disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence reflects that the Veteran's service-connected fibromyalgia may have worsened since her last VA examination in July 2010.  An October 2010 VA primary care treatment note indicates that her myalgia was "much worse" and that she was prescribed additional medication for her fibromyalgia.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected fibromyalgia is triggered.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A March 2012 VA primary care treatment note included among the Veteran's paperless records in the Virtual VA system reflects that she was scheduled for follow-up treatment for many of her claimed disabilities in 6 to 9 months.  The most recent VA treatment records in the claims file and among the Veteran's paperless records in the Virtual VA system are contained in the Tucson Vista electronic records system (dated from February 2009 to June 2010) and the Omaha Vista electronic records system (dated from March 2001 to January 2003, in July 2004, from May 2005 to September 2009, in October 2010, and from March 2011 to April 2012).  Also, a December 2009 VA consent form indicates that the full consent document pertaining to the Veteran's December 2009 appendectomy "can be accessed through Vista imaging."  However, the complete consent form signed prior to the December 2009 surgery is not included in the claims file or among the Veteran's paperless records.

Thus, it appears that the VA treatment records that have been obtained are incomplete.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file complete copies of any consent forms signed or acknowledged by the Veteran pertaining to the December 2009 treatment for appendicitis at VAMC Tucson (including all such consent forms pertaining to the December 2009 appendectomy and all such consent forms contained in Vista imaging); all records of her treatment for a psychiatric disability, a gastrointestinal disability, headaches, a sleep disability, a right hip disability, anemia, and fibromyalgia contained in the Tucson Vista electronic records system (dated from June 2010 through the present) and the Omaha Vista electronic records system (dated from January 2003 through May 2005, from September 2009 through March 2011, and from April 2012 through the present); and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  All indicated tests and studies shall be conducted, including psychological testing to help determine the nature of the Veteran's current acquired psychiatric disability.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current psychiatric disability identified (i.e., any psychiatric disability diagnosed since April 2010), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to the Veteran's reported psychiatric symptoms in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability was caused (in whole or in part) by the Veteran's service-connected fibromyalgia and/or atopic eczema, neuroeczema, psoriasis, and bruising/friable skin of the arms (to include any medications used to treat any of these disabilities)?

(c)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability was aggravated (made chronically worse) by the Veteran's service-connected fibromyalgia and/or atopic eczema, neuroeczema, psoriasis, and bruising/friable skin of the arms (to include any medications used to treat any of these disabilities)?

If any current psychiatric disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

(d)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability was caused or chronically worsened as a result of the treatment received for appendicitis (including an appendectomy) in December 2009 at VAMC Tucson?

(e)  If a current psychiatric disability was likely caused or chronically worsened as a result of the December 2009 appendicitis treatment, is it at least as likely as not (50 percent probability or more) that the cause of the current psychiatric disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

(f)  If a current psychiatric disability was likely caused or chronically worsened as a result of the December 2009 appendicitis treatment, is it at least as likely as not (50 percent probability or more) that the cause of the current psychiatric disability was an event not reasonably foreseeable?

When considering whether a current psychiatric disability was caused by an event not reasonably foreseeable, the examiner shall consider any informed consent forms signed by the Veteran.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all psychiatric disabilities diagnosed since April 2010, the Veteran's report of "depression or excessive worry" and "nervous trouble of any sort" on a November 1978 report of medical history form completed for purposes of separation from service, and the Veteran's contention that delayed treatment for her appendicitis contributed to her current psychiatric disability.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms the examiner must provide a reason for doing so.  (The absence of evidence of treatment for psychiatric problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current gastrointestinal disability.  All indicated tests and studies shall be conducted.  

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current gastrointestinal disability identified (i.e., any gastrointestinal disability diagnosed since April 2010), including any GERD and IBS, the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current gastrointestinal disability had its onset during service or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current gastrointestinal disability was caused (in whole or in part) by the Veteran's service-connected fibromyalgia and/or atopic eczema, neuroeczema, psoriasis, and bruising/friable skin of the arms (to include any medications used to treat any of these disabilities)?

(c)  Is it at least as likely as not (50 percent probability or more) that the current gastrointestinal disability was aggravated (made chronically worse) by the Veteran's service-connected fibromyalgia and/or atopic eczema, neuroeczema, psoriasis, and bruising/friable skin of the arms (to include any medications used to treat any of these disabilities)?

If any current gastrointestinal disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

(d)  Is it at least as likely as not (50 percent probability or more) that the current gastrointestinal disability was caused or chronically worsened as a result of the treatment received for appendicitis (including an appendectomy) in December 2009 at VAMC Tucson?

(e)  If a current gastrointestinal disability was likely caused or chronically worsened as a result of the December 2009 appendicitis treatment, is it at least as likely as not (50 percent probability or more) that the cause of the current gastrointestinal disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

(f)  If a current gastrointestinal disability was likely caused or chronically worsened as a result of the December 2009 appendicitis treatment, is it at least as likely as not (50 percent probability or more) that the cause of the current gastrointestinal disability was an event not reasonably foreseeable?

When considering whether a current gastrointestinal disability was caused by an event not reasonably foreseeable, the examiner shall consider any informed consent forms signed by the Veteran.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all gastrointestinal disabilities diagnosed since April 2010 (including, but not limited to, GERD and any IBS) and the Veteran's contention that delayed treatment for her appendicitis contributed to a current gastrointestinal disability.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms the examiner must provide a reason for doing so.  (The absence of evidence of treatment for gastrointestinal problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current headache disability.  All indicated tests and studies shall be conducted.  

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current headache disability identified (i.e., any headache disability diagnosed since April 2010), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current headache disability had its onset during service or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current headache disability was caused (in whole or in part) by the Veteran's service-connected fibromyalgia and/or atopic eczema, neuroeczema, psoriasis, and bruising/friable skin of the arms (to include any medications used to treat any of these disabilities)?

(c)  Is it at least as likely as not (50 percent probability or more) that the current headache disability was aggravated (made chronically worse) by the Veteran's service-connected fibromyalgia and/or atopic eczema, neuroeczema, psoriasis, and bruising/friable skin of the arms (to include any medications used to treat any of these disabilities)?

If any current headache disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

(d)  Is it at least as likely as not (50 percent probability or more) that the current headache disability was caused or chronically worsened as a result of the treatment received for appendicitis (including an appendectomy) in December 2009 at VAMC Tucson?

(e)  If a current headache disability was likely caused or chronically worsened as a result of the December 2009 appendicitis treatment, is it at least as likely as not (50 percent probability or more) that the cause of the current headache disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

(f)  If a current headache disability was likely caused or chronically worsened as a result of the December 2009 appendicitis treatment, is it at least as likely as not (50 percent probability or more) that the cause of the current headache disability was an event not reasonably foreseeable?

When considering whether a current headache disability was caused by an event not reasonably foreseeable, the examiner shall consider any informed consent forms signed by the Veteran.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all headache disabilities diagnosed since April 2010 (including, but not limited to, tension headaches), all reports of and treatment for headaches in the Veteran's service treatment records (including a November 1978 record of treatment for headaches and her report of periodic sinus headaches on a November 1978 report of medical history form completed for purposes of separation from service), and her contention that delayed treatment for her appendicitis contributed to her current headache disability.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms the examiner must provide a reason for doing so.  (The absence of evidence of treatment for a specific headache disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep disability.  All indicated tests and studies shall be conducted.  

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current sleep disability identified (i.e., any sleep disability diagnosed since April 2010), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current sleep disability had its onset during service or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current sleep disability was caused (in whole or in part) by the Veteran's service-connected fibromyalgia and/or atopic eczema, neuroeczema, psoriasis, and bruising/friable skin of the arms (to include any medications used to treat any of these disabilities)?

(c)  Is it at least as likely as not (50 percent probability or more) that the current sleep disability was aggravated (made chronically worse) by the Veteran's service-connected fibromyalgia and/or atopic eczema, neuroeczema, psoriasis, and bruising/friable skin of the arms (to include any medications used to treat any of these disabilities)?

If any current sleep disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

(d)  Is it at least as likely as not (50 percent probability or more) that the current sleep disability was caused or chronically worsened as a result of the treatment received for appendicitis (including an appendectomy) in December 2009 at VAMC Tucson?

(e)  If a current sleep disability was likely caused or chronically worsened as a result of the December 2009 appendicitis treatment, is it at least as likely as not (50 percent probability or more) that the cause of the current sleep disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

(f)  If a current sleep disability was likely caused or chronically worsened as a result of the December 2009 appendicitis treatment, is it at least as likely as not (50 percent probability or more) that the cause of the current sleep disability was an event not reasonably foreseeable?

When considering whether a current sleep disability was caused by an event not reasonably foreseeable, the examiner shall consider any informed consent forms signed by the Veteran.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any sleep disabilities diagnosed since April 2010 and the Veteran's contention that delayed treatment for her appendicitis contributed to her current sleep disability.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms the examiner must provide a reason for doing so.  (The absence of evidence of treatment for sleep problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current right hip disability.  All indicated tests and studies shall be conducted.  

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current right hip disability identified (i.e., any right hip disability diagnosed since April 2010), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current right hip disability was caused or chronically worsened as a result of the treatment received for appendicitis (including an appendectomy) in December 2009 at VAMC Tucson?

(b)  If a current right hip disability was likely caused or chronically worsened as a result of the December 2009 appendicitis treatment, is it at least as likely as not (50 percent probability or more) that the cause of the current right hip disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

(c)  If a current right hip disability was likely caused or chronically worsened as a result of the December 2009 appendicitis treatment, is it at least as likely as not (50 percent probability or more) that the cause of the current right hip disability was an event not reasonably foreseeable?

When considering whether a current right hip disability was caused by an event not reasonably foreseeable, the examiner shall consider any informed consent forms signed by the Veteran.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any right hip disabilities diagnosed since April 2010 and the Veteran's contention that delayed treatment for her appendicitis contributed to her current right hip disability.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms the examiner must provide a reason for doing so.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

7.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current anemia.  All indicated tests and studies shall be conducted.  

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any anemia diagnosed since April 2010, the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current anemia was caused or chronically worsened as a result of the treatment received for appendicitis (including an appendectomy) in December 2009 at VAMC Tucson?

(b)  If the current anemia was likely caused or chronically worsened as a result of the December 2009 appendicitis treatment, is it at least as likely as not (50 percent probability or more) that the cause of the current anemia was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

(c)  If the current anemia was likely caused or chronically worsened as a result of the December 2009 appendicitis treatment, is it at least as likely as not (50 percent probability or more) that the cause of the current anemia was an event not reasonably foreseeable?

When considering whether any current anemia was caused by an event not reasonably foreseeable, the examiner shall consider any informed consent forms signed by the Veteran.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any anemia diagnosed since April 2010 and the Veteran's contention that delayed treatment for her appendicitis contributed to her current anemia.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms the examiner must provide a reason for doing so.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

8.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to assess the severity of her fibromyalgia.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the severity and extent of all symptoms associated with the Veteran's fibromyalgia. Specifically, the examiner shall report whether the Veteran's symptoms require continuous medication for control; whether they are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present for more than one-third of the time; and whether the symptoms are constant or nearly so and refractory to therapy.  It should also be noted whether there is widespread musculoskeletal pain and tender points.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of her fibromyalgia.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  

9.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

10.  The AOJ shall undertake any additional evidentiary development suggested by any newly received evidence.  If a benefit sought remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

